            Case 5:19-cv-05885-JFL Document 28 Filed 07/31/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

JOHN DOE,                               :
                        Plaintiff,      :
                                        :
                 v.                     :                 No. 5:19-cv-05885
                                        :
LOUIS DEJOY, POSTMASTER                 :
GENERAL, the U.S. POSTAL SERVICE, :
QIANA REID, in her individual capacity, :
and UNKNOWN DEFENDANT NUMBER :
1, in his or her individual capacity,   :
                        Defendants.     :
____________________________________

                                          ORDER

       AND NOW, this 31st day of July, 2020, upon consideration of (1) the Postmaster General

and USPS’ motion to dismiss the Amended Complaint, see ECF No. 19, and (2) Qiana Reid’s

motion to dismiss the Amended Complaint, see ECF No. 23, and for the reasons set forth in the

Opinion issued on this date, IT IS HEREBY ORDERED THAT:

       1.      Both Defendants’ motions to dismiss, ECF Nos. 19 and 23, are GRANTED.

       2.      Claims I – IV of the Amended Complaint are DISMISSED, with prejudice, as to

               all Defendants.

       3.      Qiana Reid is TERMINATED as a Defendant in this case.

       4.      Claims V – X of the Amended Complaint as against USPS/the Postmaster

               General in his official capacity, are DISMISSED, without prejudice, so that Doe

               may exhaust his administrative remedies.

       5.      To the extent Claims V – X of the Amended Complaint are asserted against either

               the Postmaster General in his individual capacity, or “Unknown Defendant



                                               1
                                            073120
            Case 5:19-cv-05885-JFL Document 28 Filed 07/31/20 Page 2 of 2




               Number 1” in his or her individual capacity, these claims are DISMISSED, with

               prejudice. These parties are TERMINATED as Defendants in this case.

       6.      The current Postmaster General Louis DeJoy is SUBSTITUTED for his

               predecessor Megan J. Brennan as a Defendant in this action.

       7.      This case is CLOSED. 1



                                                   BY THE COURT:



                                                   /s/ Joseph F. Leeson, Jr._______
                                                   JOSEPH F. LEESON, JR.
                                                   United States District Judge




1
       Doe may seek leave to re-open this case with the filing of a Second Amended Complaint
which comports with the Court’s Opinion after he properly exhausts his administrative remedies.
                                               2
                                            073120
